Order, entered September 14, 1967, unanimously modified, on the law, by directing that appellant Fonda proceed with arbitration in accordance with the demand for arbitration dated December 5, 1966, only as to contracts Nos. 172 and 214, and as so modified, affirmed, without costs and without disbursements. On argument of the appeal the respondent consented that the three remaining contracts be eliminated from the demand for arbitration. Concur— Stevens, J. P., Steuer, Capozzoli, 'Tilzer and McNally, JJ.